Citation Nr: 1236599	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for osteoarthritis of the lumbar spine.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

On VA examination in July 2006, the VA examiner reported range of motion in terms of percentages instead of in degrees.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the VA examination is inadequate, the Veteran should be afforded another examination.

The Veteran has raised a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a total disability rating for compensation based on individual unemployability either stated or implied by a fair reading of the claim or of the evidence of record is not a separate claim for benefits, but part of the claim for increase.).






Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability. 

2.  Request VA records since August 2008. 

3.  After the above development has been completed, afford the Veteran a VA examination to determine the current level of disability due to osteoarthritis of the lumbar spine.  

The VA examiner is asked to describe:  

Range of motion of the thoracolumbar spine in degrees or ankylosis of the thoracolumbar spine, if present.  

The Veteran's file should be made available to the VA examiner for review.  

4.  After the development has been completed, adjudicate the claim, including the claim for a total disability rating for compensation based on individual unemployability.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


